CHRISTENBERRY, Chief Judge.
This is a libel by Schwabach Coffee Company against S/S Suriname and N.V. Scheepvaari Maatschappij Suriname— Suriname Navigation Co., Ltd. for damages alleged to have been sustained as a result of a shortage of 2 bags of coffee shipped from Santo Domingo to New Orleans aboard the S/S Suriname.
Respondent N.Y. Scheepvaari Maatschappij Suriname was the owner and/or operator and/or charterer of the S/S Suriname.
The libel alleges that 500 bags of coffee, in good order and condition were delivered to the vessel at Santo Domingo on September 25, 1964, for shipment to New Orleans, but a portion of the shipment, namely 2 bags of coffee were not delivered.
Now before the Court is a motion for summary judgment filed by respondents on the ground that the claim asserted in the libel is time-barred under the Carriage of Goods by Sea Act (46 U.S.C.A. §§ 1300-1315).
Section 1303(6) of that act provides: “In any event the carrier and the ship shall be discharged from all liability in respect of loss or damage unless suit is brought within one year after delivery of the goods or the date when the goods should have been delivered * * * ”
The vessel arrived in New Orleans on October 6, 1964 and all New Orleans cargo had been discharged from the vessel and delivered to the respective consignees or their agents by October 14, 1964.
This suit was not filed until November 18, 1965.
Libellant argues that respondents’ knowledge of the pending claim and failure to answer a written request for an extension of time to file suit, constitutes a waiver of the one year limitation period.
We know of no law that would support libellant’s contention.
The motion of the respondent seeking dismissal of the libel is granted.